PER CURIAM.
In this workers’ compensation matter, Appellants argue that the Judge of Compensation Claims (JCC) erred on four counts, none of which have merit. Accordingly, we AFFIRM the issues on appeal without further comment. On cross-appeal, Claimant argues that the JCC erred in denying his claim for penalties and in*338terest upon awarding him temporary total disability benefits. Appellants concede that the JCC erred in not doing so. Based on Appellants’ concession, we REVERSE the denial of penalties and interest and REMAND this matter for entry of an order awarding Claimant penalties and interest due to the late payment of temporary total disability benefits.
VAN NORTWICK, ROBERTS, and MARSTILLER, JJ., concur.